WEBB, Judge.
The plaintiffs contend summary judgment was not proper in this case because in sworn answers to interrogatories, the plaintiffs stated they did not have notice that the Bankruptcy Court had dissolved the restraining order which enjoined the foreclosure. If this is a material issue of fact, we must reverse. We hold this is not a material issue and the summary judgment is affirmed.
The appellants were notified the property would be sold under a foreclosure sale; the property was sold, but the trustee was enjoined by the Bankruptcy Court from delivering the deed; after' a hearing at which the plaintiffs were represented by counsel, the restraining order was dissolved. The trustee then waited ten days before delivering the deed. We hold there was no requirement that the plaintiffs be notified that the order had been entered dissolving the restraining order. The plaintiffs were as able as the defendants to find out when the order was entered. They knew the matter was under consideration by the Bankruptcy Court and were in a position to take whatever action they deemed appropriate to protect themselves. They cannot now complain because they took no action.
There being no genuine dispute as to any material fact, summary judgment is appropriate. Kidd v. Early, 289 N.C. 343, 222 S.E. 2d 392 (1976).
Affirmed.
Judges Arnold and Mitchell concur.